COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Allstate Vehicle and Property Insurance Company

Appellate case number:    01-18-00702-CV

Trial court case number: 2018-20972

Trial court:              215th District Court of Harris County

       Relator, Allstate Vehicle and Property Insurance Company, has filed a petition for writ of
mandamus challenging the trial court’s order denying its motion to compel appraisal. The Court
requests that the real parties in interest respond to the petition for writ of mandamus by September
6, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually


Date: August 7, 2018